Citation Nr: 1316651	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  01-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) beginning August 1, 2011.  


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to March 1990.  This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  When the case was most recently before the Board in August 2012, it was decided in part and remanded in part. 


REMAND

It its August 2012 remand, the Board instructed that several pending claims of service connection be resolved.  It does not appear that the pending claims have been resolved:  no rating decision is of record.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the August 2012 remand instructions.  

Furthermore, the Veteran has reported the existence of outstanding private treatment records.  See April 2012 representative statement.  These should be requested and obtained if available.  

Accordingly, this case is REMANDED to the RO for the following actions:

1.  Undertake all indicated development and then adjudicate the claims for service connection for hypertension, acoustic neuroma, hearing loss, tinnitus, obstructive sleep apnea, and a psychiatric disability.  Inform the Veteran of his appellate rights with respect to the decisions on these claims.  If the Veteran perfects an appeal with respect to any of these matters, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

2.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the TDIU issue on appeal, to include records from M.P. Primary Care and the Durham VA medical system.  If unsuccessful, so inform the Veteran and his attorney. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal with consideration of all evidence received after the March 2013 Supplemental Statement of the Case, including the April 2013 statements from the Veteran and E.E.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

